Title: Peter Ludlow and James B. Sheys to Thomas Jefferson, 10 February 1819
From: Ludlow, Peter,Sheys, James B.
To: Jefferson, Thomas


          
            
              Highly Esteemed sir,
              New York February 10th 1819—
            
            Having been advised to arrange an unbiassed history of the events which have grown out of the late Seminole War, especially, as relating to the conduct of Genl Jackson we assume the liberty of requesting your Generous aid in an undertaking which we esteem laudable and important—
            In calculating the difficulties which might impede our project we were persuaded that no plan could be pursued, preferable to the one proposed—
            Your Excellency’s opinions upon the various interesting Questions arising from the recent operations of Genl Jackson—the proceedings of Congress in regard to the same and such other assistance as your Excellency be may be pleased to present—will be alike honorable to the Publishers and invaluable to the Readers of the contemplated volume—And indeed sir we cannot conceive of any more useful or pleasing pursuit than that of acquainting our fellow Citizens with the high and disinterested sentiments of of him whose time has been spent and whose energies have been employed to atchieve for them that independence of soul and community which is their present glory and their duty to perpetuate—
            May we request an early answer from your Excellency to this letter!—if we are presumptuous permit the motive to excuse our offence—
            
              Be pleased Esteemed sir to accept of our sincere wishes for your happiness and the assurance
               of our deep Consideration
              We are sir Your obt. & humbl. servants
              Peter Ludlow jrJames B. Sheys.
            
          
          
            Address—Peter Ludlow Junr New-York
          
         